Filed 10/25/22 P. v. Ortegagileta CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
no t certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
no t been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT
                                      DIVISION THREE


THE PEOPLE,                                                    B315468

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. TA152244
       v.

HERNAN ORTEGAGILETA,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Kelvin D. Filer, Judge. Reversed and remanded
with directions.
      Joshua L. Siegel, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle and Lindsay Boyd,
Deputy Attorneys General, for Plaintiff and Respondent.
                          INTRODUCTION

      A jury convicted Hernan Ortegagileta (Ortega)1 of one
count of sexual penetration of a child under 10 years old and six
counts of committing a lewd act on a child under 14 years old.
The trial court sentenced Ortega to 68 years to life in prison. On
appeal, Ortega contends: (1) his lewd act conviction in Count 7 is
time-barred; (2) the court erred in failing to instruct the jury on
attempted sexual penetration as a lesser included offense in
Count 1; and (3) the court failed to exercise its sentencing
discretion with respect to his lewd act convictions in Counts 2
through 6.
      The People agree, and so do we, that Count 7 is time-barred
and that the court failed to exercise its sentencing discretion as to
Counts 2 through 6. We also conclude the court prejudicially
erred when it failed to instruct the jury on attempted sexual
penetration as a lesser included offense in Count 1. We therefore
reverse Ortega’s convictions on Count 1 and 7, vacate his
sentence, and remand the matter for further proceedings.

                    FACTUAL BACKGROUND

1.    Prosecution Evidence
      1.1.   I. (Count 7)
       I., who was born on August 12, 1986, is Ortega’s daughter.
Ortega sexually abused I. when she was eight or nine years old.
       One morning when I.’s mother was at work, Ortega went
into the bedroom I. shared with her younger sister. When Ortega


1 At trial, the parties and the court often used “Ortega” as defendant’s
last name.




                                    2
approached I.’s sister, I. said, “don’t touch her. Just do it to me.”
Ortega then picked up I. and carried her to a bed. Ortega put his
hand under I.’s shirt and pants, and he touched her vagina.
Ortega told I. not to tell anyone what he did because no one
would believe her.
      1.2.   K.H. (Counts 4 through 6)
      K.H., who was born in April 2011, is I.’s niece and Ortega’s
granddaughter. Ortega sexually abused K.H. on several
occasions.
      Once, when K.H. was around eight years old, she was lying
on a bed and watching YouTube. Ortega sat next to K.H., put his
hand inside her pants, and touched her vagina over her
underwear. On another occasion, K.H. was watching videos on
the couch. Ortega sat next to K.H., put his hand inside her pants,
and rubbed her vagina. On a third occasion, Ortega took K.H. to
his room and touched her vagina over her clothes. Ortega also
made K.H. touch his penis more than once.
      1.3.   E.J. (Counts 1 through 3)
       E.J., who was born in November 2001, is the great niece of
one of Ortega’s ex-girlfriends. When E.J. was between the ages of
five and eight years old, she would stay at her great aunt’s house
while her mother worked. During that time, Ortega sexually
abused E.J. on at least three occasions.
       Ortega often waited for E.J.’s great aunt to leave him and
the child alone in the living room. He would then sit next to E.J.
and squeeze her vagina. Other times, Ortega would put E.J. on
his lap and touch her vagina. On at least one occasion, Ortega
tried to put his fingers inside E.J.’s vagina, but E.J. moved
because it “hurt a lot.”




                                  3
      1.4.   Expert Testimony
       Patricia Goclowski, a forensic interview specialist and a
sexual assault nurse, interviewed K.H. in June 2021 and testified
at trial as a child sexual abuse expert. Goclowski’s interview with
K.H. was played for the jury.
       According to Goclowski, sexual abuse is typically
committed by someone the child knows. Children often delay
reporting sexual abuse, especially when they know their abusers,
because they believe they will get in trouble if they tell someone
about the abuse. It is also common for young female victims to
experience pain if an adult male puts his penis or finger inside
the child’s vagina, including touching the child’s hymen.
2.    Defense Evidence
       According to an officer who interviewed E.J. in 2013, the
child reported that Ortega abused her between 40 to 50 times.
E.J. told the officer that Ortega never penetrated her vagina. In
2014, E.J. went over her statements from the 2013 interview with
different officers. E.J. confirmed that her statements from the
2013 interview were accurate, and she didn’t report any
additional abuse by Ortega.
       Three female acquaintances testified that Ortega never
acted inappropriately around children and that they didn’t
believe he would engage in the type of conduct he was accused of
committing against I., K.H., and E.J.




                                 4
                  PROCEDURAL BACKGROUND

      The People charged Ortega with one count of sexual
penetration of a child under 10 years old (Pen. Code,2 § 288.7,
subd. (b); Count 1) and six counts of lewd acts on a child under 14
years old (§ 288, subd. (a); Counts 2 through 7). As to Counts 2
through 6, the People alleged Ortega committed the crimes
against multiple victims (§ 667.61, subds. (b) & (e)).
      A jury convicted Ortega of all counts and found true that he
committed the crimes alleged in Counts 2 through 6 against
multiple victims. The court sentenced Ortega to 68 years to life in
prison.
      Ortega appeals.

                              DISCUSSION

1.      Count 7 is time-barred.
      Ortega contends, and the People agree, that his conviction
in Count 7 for committing a lewd act on I. is time-barred. As we
explain, Count 7 is time-barred under any of the possible dates
when Ortega committed a lewd act on I.
      The prosecution for an offense is commenced when, among
things, a defendant is arraigned on a felony complaint or when an
information is filed. (§ 804, subds. (a) & (c).) If the prosecution is
not commenced within the applicable limitations period, the
defendant’s conviction is time-barred and must be reversed.
(People v. Simmons (2012) 210 Cal.App.4th 778, 791, 799
(Simmons).)




2   All undesignated statutory references are to the Penal Code.




                                     5
       Generally, the Legislature may extend an unexpired
limitations period for an offense without violating ex post facto
principles. (Stogner v. California (2003) 539 U.S. 607, 617–618.)
Once the limitations period for an offense has expired, however,
the Legislature may not revive it. (Ibid.)
       Because the timely prosecution of an offense is
jurisdictional, a defendant may assert a statute of limitations
defense at any time, including for the first time on appeal.
(People v. Sedillo (2015) 235 Cal.App.4th 1037, 1048.) Where, as
here, the facts are undisputed, we independently determine
whether the defendant’s prosecution was timely. (People v.
Joseph (2021) 63 Cal.App.5th 1058.)
       In Count 7, Ortega was charged with committing lewd acts
on I. when she was under 14 years old, in violation of section 288,
subdivision (a). After the close of evidence, the People amended
the information to allege the offense occurred between August 12,
1993 and August 12, 1995. At trial, I. testified that Ortega’s
abuse occurred when she was eight or nine years old, meaning
the latest Ortega could have violated section 288, subdivision (a)
with respect to I. was August 11, 1996. Ortega was arraigned on
the felony complaint on June 22, 2020, and the People filed the
information on February 2, 2021.
       Before 2001, the limitations period for a violation of section
288, subdivision (a) was six years after the offense was
committed. (People v. Ortega (2013) 218 Cal.App.4th 1418, 1428.)
On January 1, 2001, the Legislature enacted an “alternative
limitations period” for specified sex crimes, including committing
a lewd act on a child, extending the limitations period for those
offenses to 10 years from the date an offense was committed, so




                                  6
long as the six-year limitations period had not expired as of the
time the legislation went into effect. (Id. at pp. 1428–1429.)
      Using the earliest date on which the amended information
alleged Ortega committed a lewd act on I.—i.e., August 12,
1993—the original six-year statute of limitations for a violation of
section 288, subdivision (a) expired before the Legislature
extended the limitations period to 10 years. (See Simmons, supra,
210 Cal.App.4th at p. 789 [where the People prove a crime was
committed during a period of time without proving precisely
when, the statute of limitations is presumed to begin running on
the earliest possible date the crime could have been committed].)
But if we were to apply either the latest date alleged in the
amended information—August 12, 1995—or the latest date
supported by the evidence—August 11, 1996—as the date the
offense charged in Count 7 was committed, the original six-year
statute of limitations for a violation of section 288, subdivision (a)
had not expired by the time the Legislature extended the
limitations period for that offense to 10 years.
      Effective January 1, 2006, the Legislature extended the
limitations period for violations of section 288, subdivision (a) a
second time, allowing the prosecution for such an offense to “be
commenced any time prior to the victim’s 28th birthday.” (Former
§ 801.1; Stats. 2005, ch. 479, § 2.)
      Under the latest date alleged in the amended information
for Count 7—i.e., Ortega committed a lewd act on I. on August
12, 1995—more than 10 years had passed by the time the
Legislature extended the limitations period to any time before I.’s
28th birthday. Thus, under either date alleged in the
information, Ortega’s prosecution for Count 7 was time-barred.
But if we were to apply the latest date supported by the




                                  7
evidence—i.e., August 11, 1996 (the day before I. turned 10 years
old)—the 10-year limitations period for a violation of section 288,
subdivision (a) would not have expired before the Legislature
extended it to any time before I.’s 28th birthday.
       On January 1, 2015, the Legislature again extended the
limitations period for a violation of section 288, subdivision (a),
allowing the prosecution for a commission of that offense to “be
commenced any time prior to the victim’s 40th birthday.” (§
801.1.)
       I. turned 28 years old on August 12, 2014, or before the
Legislature extended the statute of limitations for a violation of
section 288, subdivision (a) to any time before the victim’s 40th
birthday. Ortega was not arraigned on the felony complaint,
however, until June 22, 2020, and the People did not file the
information until February 2, 2021. Thus, applying any of the
dates, or range of dates, on which Ortega could have committed
the lewd act on I. as charged in Count 7, the statute of limitations
for a violation of section 288, subdivision (a) expired before
Ortega’s prosecution for that offense commenced. Consequently,
Ortega’s conviction in Count 7 is time-barred and must be
reversed. (See Simmons, supra, 210 Cal.App.4th at pp. 791, 799.)3




3Because we conclude Ortega’s conviction in Count 7 is time -barred
and his sentence for that conviction must be vacated, we need not
address Ortega’s contention that the matter must be remanded to
allow the court to resentence him on Count 7 under newly-enacted
Senate Bill No. 567.




                                  8
2.    The court prejudicially erred when it did not instruct
      the jury on attempted sexual penetration as a lesser
      included offense in Count 1.
        Ortega next contends the court prejudicially erred because
it failed to instruct the jury on attempted sexual penetration as a
lesser included offense in Count 1, Ortega’s alleged sexual
penetration of E.J. The People concede that attempted sexual
penetration is a lesser included offense of sexual penetration as
charged in this case. (See People v. Ngo (2014) 225 Cal.App.4th
126, 157 (Ngo) [because sexual penetration is a specific intent
crime, attempted sexual penetration typically is a lesser included
offense of the completed offense under the “elements test”].) But
they argue there was insufficient evidence to support an
instruction on attempted sexual penetration, and, regardless, any
error in failing to give the instruction was harmless. As we
explain, the court should have instructed the jury on attempted
sexual penetration, and its failure to do so was prejudicial.
        A trial court has a sua sponte duty to instruct on a lesser
included offense if there is substantial evidence—i.e., evidence
that a reasonable jury could find persuasive—that would absolve
the defendant of guilt on the greater, but not the lesser, offense.
(People v. Cole (2004) 33 Cal.4th 1158, 1218.) This duty exists
even if the defendant does not request an instruction on the
lesser included offense. (People v. Breverman (1998) 19 Cal.4th
142, 153 (Breverman).) We independently determine whether a
court should have instructed on a lesser included offense. (Cole,
at p. 1218.)
        Here, there was substantial evidence to support an
instruction on attempted sexual penetration as a lesser included
offense of sexual penetration as charged in Count 1. When E.J.




                                9
was interviewed by the police in 2013, she reported that Ortega
never penetrated her vagina. About a year later, E.J. confirmed
the accuracy of her statements from the 2013 interview. At trial,
E.J. testified that it “hurt a lot” when Ortega would touch and
squeeze her vagina. When asked whether Ortega put his finger
inside her vagina, however, E.J. replied that he “tried” to “put his
fingers in [her]” and that he would “try to, like, go in with his
fingers,” but she would move away from him. Although E.J.
replied “yes” when the prosecutor asked her whether she
remembered talking to the police about “what [she] told [the jury]
about [Ortega] putting his finger inside of [her] vagina,” that
response, in light of E.J.’s other testimony and prior statements
to the police, did not conclusively establish that Ortega
penetrated her vagina during the incident giving rise to Count 1.
Contrary to the prosecutor’s phrasing of the question, E.J. never
told the jury that Ortega penetrated her vagina. Based on E.J.’s
testimony and her statements to the police, a reasonable jury
could have found that Ortega attempted but failed to penetrate
E.J.’s vagina because E.J. thwarted his efforts. (See Ngo, supra,
225 Cal.App.4th at p. 157 [evidence consistent with a finding that
the defendant tried but failed to penetrate the victim’s vagina
supported an instruction on attempted sexual penetration as a
lesser included offense of the completed crime].)
       The People argue any error in failing to instruct on
attempted sexual penetration was a violation of state law and
harmless under the Watson4 standard of prejudice. Ortega urges
us to apply the Chapman5 standard of prejudice, arguing the


4   People v. Watson (1956) 46 Cal.2d 818, 836.
5   Chapman v. California (1967) 386 U.S. 18.




                                    10
court’s failure to instruct on attempted sexual penetration as a
lesser included offense in Count 1 violated his federal due process
rights.
       As our Supreme Court held in Breverman, “the failure to
instruct sua sponte on a lesser included offense in a noncapital
case is, at most, an error of California law alone, and is thus
subject only to state standards of reversibility.” (Breverman,
supra, 19 Cal.4th at p. 165.) Accordingly, we won’t reverse a
conviction for failure to instruct on a lesser included offense
“unless an examination of the entire record establishes a
reasonable probability that the error affected the outcome.”
(Ibid.; see also Ngo, supra, 225 Cal.App.4th at p. 158 [failure to
instruct on attempted sexual penetration as a lesser included
offense of the completed crime is subject to harmless error
analysis under Watson].) As we explain, the court’s failure to
instruct on attempted sexual penetration as a lesser included
offense in Count 1 was prejudicial.
       As a threshold matter, nothing in the jury’s verdict or the
court’s instructions shows the jury necessarily found Ortega
committed the completed crime of sexual penetration while
rejecting the lesser offense of attempted sexual penetration. That
is, the jury was instructed only on the completed crime of sexual
penetration and the verdict forms asked only that the jury find
whether Ortega was guilty or not guilty of that offense. Thus, the
instructions and verdict forms offered the jury the “all or nothing
choice” of convicting Ortega of the completed offense or no offense
at all. (Breverman, supra, 19 Cal.4th at p. 158 [a court’s failure to
instruct on a lesser included offense that is supported by the
evidence impairs “ ‘the jury’s truth-ascertainment function’ by




                                 11
forcing the jury ‘to make an “all or nothing” choice between
conviction of the crime charged or complete acquittal’ ”].)
       Nor was there overwhelming evidence that Ortega
penetrated E.J.’s vagina such that the court’s failure to instruct
on attempted sexual penetration was harmless. To be sure, a jury
could find Ortega committed the completed offense. As the jury
was instructed, the slightest penetration is sufficient to support a
conviction under section 288.7. (See § 289, subd. (k)(1) [sexual
penetration “is the act of causing the penetration, however slight,
of the genital or anal opening” for the purpose of sexual arousal,
gratification, or abuse by any foreign object].) Accordingly, a jury
relying on the sexual assault nurse’s testimony that a young
female child will experience pain if an adult penetrates her
vagina and E.J.’s testimony that it “hurt a lot” when Ortega tried
to penetrate her vagina reasonably could find Ortega completed
the offense of sexual penetration.
       But, as we explained above, E.J. did not unequivocally
testify that Ortega penetrated her vagina. Instead, E.J. told the
police that Ortega never penetrated her vagina, and she testified
at trial that he “tried” to insert his finger inside her vagina before
she moved away from him. Thus, it would also be reasonable for a
jury to find that, although Ortega caused E.J. pain when he
“squeezed” her vagina, he never penetrated it.
       In short, we conclude it is reasonably probable that the jury
would have reached a different verdict had it been instructed on
attempted sexual penetration as a lesser included offense of
sexual penetration. We therefore reverse Ortega’s conviction on
Count 1. On remand, the People shall have the option of retrying
Ortega on Count 1 or accepting a reduction of that conviction to




                                 12
attempted sexual penetration. (Ngo, supra, 225 Cal.App.4th at p.
161; see also § 1260.)
3.    The court had discretion to impose concurrent
      sentences for Counts 2, 4, and 6.
        Ortega next contends, and the People agree, that the court
erred when it imposed consecutive sentences for Counts 2, 4, and
6, three of Ortega’s convictions for committing lewd acts against
E.J. and K.H. Because the record shows the court wasn’t aware it
had discretion to impose concurrent sentences for each of those
counts, Ortega’s claim of error is well-taken.
        For Counts 2 through 6, the jury found Ortega committed
lewd acts against more than one victim (§ 667.61, subds. (b) &
(e)(4)). At the sentencing hearing, defense counsel asked the court
to run Ortega’s sentences for Counts 2 through 6 concurrent to
each other due to Ortega’s “age” and “lack of prior criminal
history.” The People asked the court to “use its discretion to run
at least [three] of the counts consecutive[ly]” because Ortega
committed the offenses against multiple victims.
        As to Count 1 (sexual penetration of E.J.), the court
imposed a term of 15 years to life in prison (§ 288.7, subd. (b)).
        Before imposing sentence on Counts 2 through 6, the court
noted: “Penal Code [section] 667.61[, subdivision] (i) does indicate
that the sentence shall be consecutive if there are separate
victims or shall be consecutive if there were separate occasions
with the same victim.”
        As to Count 2 (lewd act against E.J.), the court imposed a
term of 15 years to life in prison to run consecutively to the term
for Count 1, explaining that even though Count 2 involved the
same victim as Count 1, it occurred on a different occasion. For




                                13
Count 3 (lewd act against E.J.), the court imposed a concurrent
term of 15 years to life in prison.
       As to Count 4 (lewd act against K.H.), the court imposed a
consecutive term of 15 years to life in prison, reasoning a
consecutive term was “mandatory” because the offense was
committed against a different victim from Counts 1 through 3.
For Count 5 (lewd act against K.H.), the court imposed a
concurrent 15 years-to-life term because “it really wasn’t clear
that it was really a separate incident or separate occurrence, and
it’s the same victim in count 4.” The court imposed a consecutive
term of 15 years to life for Count 6 (lewd act against K.H.)
because it occurred on a separate occasion from Counts 4 and 5.
       As to Count 7 (lewd act against I.), the court imposed a
consecutive 8-year term.
       Generally, a trial court has discretion to impose consecutive
or concurrent sentences when the defendant has been convicted
of two or more offenses. (§ 669, subd. (a).)
       Under section 667.61, subdivision (i), however, the court
“shall impose a consecutive sentence for each offense that results
in a conviction under [the statute] if the crimes involve separate
victims or involve the same victim on separate occasions … .”
Section 667.61, subdivision (i) applies to any offense listed in
subdivisions (c)(1) through (c)(7) or subdivisions (n)(1) through
(n)(6) of the same statute. (§ 667.61, subd. (i).)
       Although a violation of section 288, subdivision (b) falls
within the scope of section 667.61, subdivision (i) (see § 667.61,
subd. (c)(4)), a violation of section 288, subdivision (a) does not
fall within the scope of that provision (see § 667.61, subds. (c)(1)–
(7) & (n)(1)–(6)). Nor does any other statute require mandatory
consecutive sentences for violations of section 288, subdivision (a)




                                 14
that are committed against separate victims or against the same
victim on separate occasions. (See People v. Zaldana (2019) 43
Cal.App.5th 527, 536 (Zaldana) [for violations of section 288,
subdivision (a) against different victims or the same victim on
different occasions, the court retains discretion to impose
concurrent or consecutive terms].)
       Here, the court erroneously believed it lacked discretion to
impose concurrent sentences for Counts 2, 4, and 6. As we noted
above, the court stated that section 667.61, subdivision (i)
required imposition of consecutive terms for Counts 2 through 6
“if there [were] separate victims or … if there were separate
occasions with the same victim.” Later, when imposing sentence
for Count 4, the court noted that a consecutive term was
“mandatory” because the offense was committed against a
different victim from Counts 2 and 3. And, for Count 6, the court
explained that it imposed a consecutive term because, while the
offense involved the same victim as Counts 4 and 5, it occurred
on a separate occasion.
       As we just explained, however, section 288, subdivision (a)
is not subject to section 667.61, subdivision (i)’s mandatory
consecutive sentencing for specified offenses that a defendant
commits against multiple victims or against the same victim on
different occasions. (See § 667.61, subd. (i) [a violation of section
288, subdivision (a) is not listed as a qualifying offense for
mandatory consecutive sentencing].) Thus, the court had
discretion to impose concurrent or consecutive sentences for each
of Ortega’s violations of section 288, subdivision (a) in Counts 2
through 6. (Zaldana, supra, 43 Cal.App.5th at p. 536.)
       A court abuses its discretion where, as here, it
“misunderstood the scope of its discretion to impose concurrent




                                 15
sentences for defendant’s current convictions, and erroneously
believed consecutive sentences were mandatory.” (People v.
Deloza (1998) 18 Cal.4th 585, 599.) Because nothing in the record
indicates the court wouldn’t have exercised its discretion to
impose concurrent sentences for Counts 2, 4, and 6 had it
understood it had discretion to do so, we must remand the matter
to allow the court to exercise its discretion to impose concurrent
or consecutive sentences. (People v. McDaniels (2018) 22
Cal.App.5th 420, 428.) We express no opinion on how the court
should exercise that discretion on remand.

                            DISPOSITION

      We reverse Ortega’s convictions in Counts 1 and 7, vacate
his entire sentence, and remand the matter for further
proceedings consistent with this opinion.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                LAVIN, Acting P. J.
WE CONCUR:



       EGERTON, J.



       RICHARDSON (ANNE K.), J.*



*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   16